Title: To George Washington from William Moultrie, 10 August 1789
From: Moultrie, William
To: Washington, George



Dear Sir
Charleston So. Carolina Augst 10 1789

I beg leave to trouble you in favor of my friend Colonel Motte, whose merits deserves every consideration; he was a Lieut. Col. of the Regt which I had the honor to Command at the commencement of the War, and continued in the service for several years, after which he was chosen a member of Congress, at which time I believe he had the honor of being known to your Excellency; his very ample fortune which was mostly in money has been nearly sunk in the funds, in supporting the American War. I cannot but interest myself in his behalf from his merits, and my near Connection with him (his being a brother to Mrs Moultrie) to mention him to you as a Candidate for the Post of Naval Officer for the Port of Charleston. I have the honor to be, Dear Sir with the greatest respect & regard Your Excellencys Most Ob. and Very humble Servant

Willm Moultrie

